945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garfield ROBINSON, Petitioner-Appellant,v.US PAROLE COMMISSION, Respondent-Appellee.
No. 91-7584.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1991.Decided Oct. 4, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CA-91-2-N)
Garfield Robinson, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Garfield Robinson appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Robinson v. US Parole Commission, CA-91-2-N (E.D.Va. Apr. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process process.


2
AFFIRMED.